 In the MatterOf JOSEPH SIDRAN,DOING BUSINESS AS SIDRAN SPORTS-WEARandINTERNATIONAL LADIES GARMENTWORKERSUNION,AFLCase No. 16-C-1509.-Decided Januaryy_115, 1949DECISIONANDORDEROn August 5, 1948, Trial Examiner A. Bruce Hunt issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices,' and recommending that he cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, as amended,the National Labor Relations Board has delegated its powers in con-nection with this proceeding to a three-man panel consisting of theundersigned Board Members.*The Board has reviewed the rulings made by the Trial Examiner andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions filed by the Respondent, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, with the additions and modifications set forthbelow.1.On October 14, 1946, the Respondent and the Unionexecuted an"Agreement for Consent Election," providing for an election by secretballot to be conducted by the Board's Regional Director on November13, 1946, among the Respondent's employees at his Brownwood, Texas,plant.The agreement provided that "the determination of the Re-gional Director shall be final and binding upon any question, includingquestions as to the eligibility of voters, raised by any party heretorelated in any manner to the election."IThose provisions of Section 8 (1) and(5) of the National Labor Relations Act, whichthe Trial Examiner found were violated,are continued in Section 8 (a) (1) and(5) of theAct, as amended by the Labor Management Relations Act, 1947.'Chairman Herzog and Members Houston and Murdock.81 N. L.R. B., No. 44.270 SIDRAN SPORTSWEAR271At the time this agreement was executed, there was a dispute as tothe status of a group of six employees described as "bundle girls," theUnion claiming that they were supervisors,and the Respondent main-taining that they were non-supervisory. It was agreed that these sixindividuals would not be specifically included in or excluded from theunit, and that they would be permitted to vote subject to challengeby the Union.At the election, all six bundle girls voted, and theirballots were challenged by the Union.2Both the Union and the Em-ployer filed memoranda with the Regional Director concerning thesechallenges.The Regional Director investigated the matter, and, onDecember 13, 1946, issued his report, finding that the bundle girls weresupervisors and sustaining the Union's challenges to their ballots.Accordingly, on December 30, 1946, the Regional Director issued hisConsent Determination of Representatives, finding that the Union hadbeen designated and selected by a majority of the employees in anappropriate unit.On December 17, 1946, the Respondent appealedto the Board, which, on January 10, 1947, informed the Respondentthat it refused to consider the appeal.Thereafter, on February 17,1947, the Respondent refused to bargain with the Union on the groundthat the Board "was in error" in failing to consider the appeal andto declare the election void or lost by the Union.The Respondent contends that the Regional Director's determina-tion was arbitrary and capricious, and should therefore be reversed.At the hearing, the Respondent produced evidence in support of hiscontention that the bundle girls are not supervisors.However, theRespondent made no claim that the Regional Director's investigationwas inadequate, and produced no evidence that his findings, based onthe information before him, were arbitrary or capricious.Under thecircumstances, and regardless of how we might have determined thequestion if the Respondent had not authorized the Regional Directorto determine it finally, we cannot say that the Regional Director'sdetermination was arbitrary or capricious, or that it lacked substantialsupport.'2.The Trial Examiner found that the Respondent refused onJanuary 4, 1947, to bargain with the Union, in violation of Section 8(5) of the Act. The Respondent's appeal to the Board was stillpending on that date.The Respondent again refused, on February 17,2The Resrondent chillenged the ballotsof certain persons on theground thatthey werenot on the lay roll wwhihh had been selected as thebasisof eligibility to voteTheRegionalDirector sustained one of these Challengesand overruled the others.We agree with theTrial Examiner that the Regional Director'sdeterminationsas to thesechallenges wereproper.and that, in any event,the determinationsdid not changethe outcome of theelection2Matterof Capitol Greyhound Lines,of al ,49 N.L R B 156, enforced 140 F (2d)7,54 (C A. (1) 272DECISIONS OF NATIONALLABOR RELATIONS BOARD1947, to bargain with the Union, although its appeal to the Board hadthen been disposed of.Accordingly, without passing on whether therewas an earlierrefusal to bargain, we find that on February 17, 1947,and at all times thereafter, the Respondent refused to bargain col-lectively with the Union as the exclusive representativeof its em-ployees, and thereby interfered with, restrained, and coerced his em-ployees in the exercise of the rights guaranteed in Section 7 of the Act,in violation of Section 8 (1) and (5) of the Act.3.On November 12, 1946, the day preceding the election, JosephSidran, the Employer, delivered a speech to all the employees in theplant.Although much of the speech was a non-coerciveargumentagainst self-organization, several statements in the speech, which areset forth in the Intermediate Report, clearly contained a threat that theplant might be closed if the Union won the election.We find, as didthe Trial Examiner, that these statements were coercive, and that theRespondent thereby violated Section 8 (1) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Joseph Sidran,doing business as Sidran Sportswear, Brownwood, Texas, and hisagents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Ladies Gar-ment Workers Union, AFL, as the exclusive representative of all pro-duction workers, at the Respondent's Brownwood, Texas, plant includ-ing operators, finishers, pressers, markers, inspectors, bundlers, andspecial machine operators, but excluding office workers, clericals, ship-ping clerks, porters, and supervisors;(b) In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Ladies GarmentWorkers Union, AFL, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any and all ofsuch activities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a conditionof employment as authorized in Section 8 (a) (3) of the Act, as guar-anteed by Section 7 thereof.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act : SIDRAN SPORTSWEAR273(a)Upon request, bargain collectively with International LadiesGarment Workers Union, AFL, as the exclusive bargaining represent-ative of all the production workers at the Respondent's Brownwood,Texas, plant including operators, finishers, pressers, markers, inspec-tors, bt cjlers, and, special machine operators, but excluding officeworkers, clericals, shipping clerks, porters, and supervisors, withrespect to rates of pay, wages, hours of employment, or other condi-tions of employment and if an understanding is reached embody suchunderstanding in a legal agreement ;(b)Post at his plant in Brownwood, Texas, copies of the noticeattached hereto, marked "Appendix A."'Copies of such notice, to befurnished by the Regional Director for the Sixteenth Region, shall,after being duly signed by the Respondent or his representative, beposted by the Respondent immediately upon receipt thereof, and main-tained by him for a period of at least sixty (60) consecutive daysthereafter, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, orcovered by any other material;(c)Notify the Regional Director for the Sixteenth Region inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labororganizations, to join or assist INTERNATIONAL LADIES GARMENTWORKERS UNION, AFL, or any other labor organization, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection or to refrain fromany and all of such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized inSection 8 (a) (3) of the Act,* In the event this Order is enforced by decree of a United States Court of Appeals, there.shall be ip tted before the words, "A Decision and Order,"the words,"A Decree of the.United States Court of Appeals Enforcing " 274DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL BARGAIN collectively, upon request, with the above-named union as the exclusive representative of all the employeesin the bargaining unit described below with respect to wages,rates of pay, hours of employment, or other conditions of employ-ment, and, if an understanding is reached, embody such under-standing in a signed agreement.The bargaining unit is :All production workers, including operators, finishers, pressers,markers, inspectors, bundlers, and special machine operators, em-ployed at the Brownwood plant, exclusive of office workers,clericals, shipping clerks, porters, and supervisors.JOSEPH SIDRAN, DOING BUSINESS ASSIDRAN SPORTSWEAREmployer.Dated---------------- By------------------------------------(Representative)(Title)This notice mustremainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTANDRECOMMENDED ORDERMr. E. Don Wilson,for the General Counsel.Corenbleth& Passman,by Mr. Emil Corenbleth,ofDallas,Tex., for theRespondent.Mr. Jack JohannesandMr. Raymond Hagerty,of Dallas, Tex., for the Union.STATEMENT OF THE CASEUpon a charge filed on February 19, 1947, by International Ladies GarmentWorkers Union, AFL, herein called the Union, the General Counsel for theNational Labor Relations Board,' by the Regional Director for the SixteenthRegion (Fort Worth, Texas), issued a complaint dated April 23, 1948, againstJoseph Sidran, doing business under the trade name and style of Sidran Sports-wear, Dallas, Texas, herein called the Respondent, alleging that the Respondenthad engaged in and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1) and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act, and Section8 (a) (1) and 8 (a) (5) and Section 2 (6) and (7) of the Act as amended bythe Labor Management Relations Act, 1947, 61 Stat. 136. Copies of the com-plaint and notice of hearing thereon were duly served upon the Respondentand the Union.With respect to the unfair labor practices, the complaint as amended at thehearing, alleged in substance that (a) on or about January 4, 1947, and at alltimes thereafter, the Respondent refused to bargain collectively with the Unionas the exclusive representative of his employees in an appropriate unit, althougha majority of said employees had designated the Union as their representativefor such purposes; and (b) by said act, and by disparaging and expressing dis-iThe General Counsel and the attorney representing him at the hearing are referred toas the General Counsel.The National Labor Relations Board is referred to as the Board. SIDRAN SPORTSWEAR275approval of the Union, and urging, persuading, threatening, and warning the emrployees to refrain from assisting or becoming or remaining members of theUnion, the Respondent interfered with, restrained, and coerced, and is interferingwith, restraining, and coercing his employees in the exercise of the rightgguaranteed in Section 7 of the Act.On May 4, 1948, the Respondent filed his "Motion to Dismiss and Answer,"admitting certain allegations of the complaint concerning his business activitiel,but denying that he had engaged in unfair labor practices.The Answer admitsthat the Respondent refused to bargain collectively with the Union, but allege$affirmativelyinter aliathat an election was conducted among the employeesby the Board, pursuant to a consent election agreement between the Respondentand the Union, that the challenged ballots were sufficient to affect the result ofthe election, that the Regional Director's determinations of the issues werecapricious and arbitrary, that had such determinations been otherwise the Unionwould not have been certified by the Regional Director as the exclusive repre-sentative of the employees, that the election should have been declared void,and that the Union does not now represent a majority of the employees. Iliaddition, the Motion to Dismiss contains various motions that the complaintbe dismissed in whole and in part upon grounds set forth in substance below.Pursuant to notice, a hearing was held on May 18, 1948, at Brownwood, Texas,before the undersigned Trial Examiner duly designated by the Chief Trial Ex-aminer.The General Counsel, the Respondent, and the Union were representedby counsel and all participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearingon the issues was afforded all parties.At the opening of the hearing, the Gen-eral Counsel moved to amend the complaint so that the allegations respectingthe appropriate unit would coincide with the description of such unit in theconsent election agreement, and the Respondent moved to amend its answerso as to show agreement therewith.These motions were granted without objec-tion.The Respondent's motions to dismiss the complaint, in whole and in part,were denied.The motions, insofar as they assert that the Labor ManagementRelations Act, 1947, "repealed the provisions of the Wagner Act covering thealleged violations set out in this complaint" and that "No savings provisions orclauses in the" amendatory legislation "permit the filing of, hearing or actionon this complaint," is without merit.2Likewise, the motions, insofar as theyassert that the "complaint comes too late and is barred by limitations and laches,"and that because "of the lapse of time the results of . . . [the consent] electionare not now determinative .." is without merit.'Finally, the assertion that2As the Board said inMatter of Republic Steel Corporation (Upson Division), 77N. L. It. B 1107: "The contention overlooks the general savings statute, which is asmuch a part of the amended Act as if specifically incorporated therein. [Authoritycited] . . . We have heretofore held, with judicial approval, that `The obligations ofemployers arising out of violation of the National Labor Relations Act are clearly"liabilities"within the meaning of the general savings statute' and that the statute`must beheld to preserve "all liabilities"arising underthe National Labor Relations Actprior to amendment.' [Authority cited]."'The Respondent acknowledges that it refused to bargain in February 1947. The chargewas filedduring that month, written notice thereof was given to the Respondent promptly,and a copy thereof was served upon the Respondentduring June1947.The complaintwas issuedon April 3, 1948. SeeMatter of Standard Oil Company of California,61N. L. It. B. 1251, 1255, and authority cited therein, where the Board said that "the doctrineof lathes does not apply to an agency of the United States Government in proceedingswhich arean exerciseof Its public or governmental function "Moreover, the Respondent' Aprofesseddoubt about the Union's presentmajority status is of no merit under authorityofMatter of Marshalland BruceCompany, 75N.L. R B. 90.829595-50-vol 81-19 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe charge does "not conform to the law as required by [Section] 9 (f), 9 (g) and9 (h) of the" Labor Management Relations Act, 1947, is also meritless.4At theclose of the General Counsel's case, the Respondent renewed its motions to dis-miss, which were again denied.At the close of the hearing, the motions wereagain renewed, and were taken under advisement. They are hereby denied.The General Counsel moved to conform the pleadings to the proof as to formalmatters, and this motion was granted without objection.The parties did notavail themselves of an opportunity to argue orally.Pursuant to leave granted,the General Counsel and the Union, but not the Respondent, filed briefsUpon the entire record in the case, and from my observation of the witnesses,Imake the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, an individual doing business under the trade name and style ofSidran Sportswear, has his principal office and place of business in Dallas, Texas,where he is engaged in the manufacture of ladies' sportswear.The Respondentalso operates a plant in Brownwood, Texas, with which we are particularly con-cerned here.During 1946, the Respondent purchased raw materials, valued at approximately$160,000, of which 95 percent was shipped to the Respondent from points outsideTexas.Approximately 30 percent of such materials was shipped to the Brown-wood plant, either directly by the sellers outside Texas or by shipment first tothe Respondent's plant in Dallas and, thereafter, by the Respondent from hisDallas plant to his Brownwood plant.The finished products manufactured by the Respondent in 1946 exceeded $400,-000 in value, of which about 30 percent was manufactured at the Brownwoodplant.After manufacture there, the garments were transported by the Respond-ent to his Dallas plant, and from that point 65 percent of his total sales were madeto persons outside Texas.The Respondent's business for the year 1947 was substantially the same asthat for 1946, with the addition that he manufactured garments for the UnitedStates Government. Such garments were manufactured in the Brownwood plantof raw materials shipped by the Government to that plant from points outsideTexas, and the Respondent's remuneration therefore was $75,000. The Re-spondent acknowledges, and I find, that he is engaged in commerce within themeaning of the Act.4SeeMatte of The Baldwin Locomotive Works, 76 NL R. B 922, wherein the Boardsaid that the "determination of compliance with these requirements is an administrativeone to be made by the Board itself, and is not litigable by the parties."GAt the hearing I rejected General Counsel's Exhibit No. 12, a copy of a letter datedDecember 19, 1946, from the Regional Director to the Respondent, for the reason thatthere was an absence of proof that the original thereof hadbeen mailed or received.Byagreement of counsel, however, it was stipulated that the GeneralCounsel should beafforded an opportunity to forward to me, subsequent to the hearing,proofthat theoriginal letter was received by the Respondent and that I might thenreverse my rulingon admission of the copy in evidence.The General Counsel having furnished suchproof in a letter of May 28, 1948, to me, with copies to the other parties,and havingattached thereto a return receipt from the Post Office Department showing that theoriginal of General Counsel's Exhibit No 12 was delivered to the Respondent, it is herebyordered that said exhibit be received in evidence. It is further ordered that said letterof May 28, 1948, from the General Counsel to me be received in evidence as Trial Examiner'sExhibit No 1. SIDRAN SPORTSWEARII. THE ORGANIZATION INVOLVED277InternationalLadies Garment Workers Unionis a labor organization affiliatedwith the American Federation of Labor, whichadmits to membership employeesof the Respondent.M. THE UNFAIR LABOR PRACTICESA. Thechronology of eventsOn October 14, 1946, the Respondent and the Union executed an "Agreementfor Consent Election," providing that an election by secret ballot should be con-ducted by the Board's Regional Director on November 13, 1946, among the Re-spondent's Brownwood employees in a unit which the Respondent and the Unionagreed was appropriate for the purposes of collective bargaining.On October28, the agreement received the approval of the Regional Director, and at an un-disclosed time shortly thereafter the Respondent posted a notice of the electionfor the attention of the employees.On November 12, 1946, the day preceding the election, the employees were as-sembled on company time and property to hear an address by the Respondent.The speech, previously reduced to writing, was received in evidence, and in a num-ber of paragraphs it is a non-coercive argument against self-organization.Theemployees were told that they were free to join or not to join the Union withoutfear of discrimination, to vote as they pleased in the election, and that the Re-spondent would "abide by" the "returns" and bargain collectively with the Unionif it won the election. In some respects, however, the speech contained refer-ences to a possibility that the plant would be closed. Thus, the Respondentsaid :I hope I can make a success of this factory so I won't have to lease it orsell it for some other manufacturing business.*****I want to make this the best plant in Texas, and if I don't I'll be tempted toclose it and lease it for some other manufacturing purpose, such as furnitureor the like.*****You know the difficult time we have had getting materials. . . . I haven'thad enough to keep my three factories going. I could have closed this fac-tory and still not have had enough for my other plants I didn't do thisbecause I wanted togiveyou work and prepare for the time I could reallymake things hum here.I honestly believe if this were a Union shop theincentive for such efforts would be gone.[Emphasis supplied.]I am deeply concerned that if you vote for the Union tomorrow you mayinjure this business and yourself.On November 13 the election was conducted, and the "Certification On Con-duct Of Election," dated that day, was signed by an agent of the RegionalDirector and the "authorized observers" of the Respondent and the Union, whocertified that the balloting was fairly conducted.On the same day, the agentof the Regional Director issued a "Tally of Ballots," in which he certified thatthere were 33 votes cast for the Union, 30 against it, that there were no voidballots, and that 12 ballots were challenged, which were sufficient in numberto affect the result of the election.This document was signed by the "authorized 278DECISIONSOF NATIONALLABOR RELATIONS BOARDobservers" of theRespondentand the Union, who certifiedas to the tabulatingand secrecy of the ballots. The 12 challenged ballots, unopened, were im-pounded by the agent of theRegionalDirector.On November 18, the Respondent filed with the Regional Director a writtenargument in support of its position that certain ballots, cast by persons whomthe Respondent had challenged, should notbe counted;that other ballots, castby persons whom the Union had challenged, should be counted; and allegingthat one of the individuals whose ballot had been challenged by the Respondentwas brought to the plant by the Union immediately before the election and hadengaged in electioneering with the result that 3 employees, "who would havevoted for the Company," did not vote. In addition, the Respondent withdrew1 of its challenges, leaving the number of challenged ballots at 11.On November20, the Union filed with the Regional Director a written statement of its positionon the challenges and asserted that there was no merit to the Respondent'sclaim that improper electioneering had been engaged in on the Respondent'spremises before the election.On November 25, the Respondent filed with theRegional Director its argumentin answerto that which had been submitted bythe Union.On December 13, the Regional Directorissued his"Report On Objections ToElection And Challenged Ballots," and served copies upon the Respondent andthe Union.He found that the polling place was located "somefifty feet" fromthe plant, that no solicitation or electioneering at or near the polls was observedor called to the attention of his agent conducting the election, and that thealleged electioneering could not have resulted in three employees having ab-stained from voting because all but one of the eligible voters cast ballots.Withrespect to the six ballots whichwerechallenged by the Respondent, one ofwhich challenges was withdrawn, the Regional Director ruled that such ballotand four others should be counted,and sustainedthe objection of the Respondentin one instance.With respect to the six ballots challenged by the Union, theRegional Director ruled that the persons casting them were employed in asupervisory capacity, and sustained the challenges.Thus, five of the impoundedballots were to be opened and counted, and theRegionalDirector fixed Decem-ber 19 at his office as the time and place therefor!On December 17, the Respondent filed with the Board in Washington its ob-jections and exceptions to the report of the Regional Director.On January 10,1947, the Board wrote to the Respondent, stating that it would not considerthe Respondent's appeal! In the meantime, however, a revised tally of ballotshad been issued by the Regional Director as described below.By telegram and mail the Regional Director informed the Respondent of hisintention to count the five challenged ballots on December 19. Upon receipt of acopy of the Respondent's appeal to the Board, the Regional Director again tele-graphed the Respondent that the counting would take place as scheduled and6The arguments advanced by the Respondent and the Union with respect to the challengedballots are discussed below, but it may be observed here that at the hearing the Respondentoffered no evidence in connection with the alleged electioneering.TThe Board informed the Respondent, in part, that it haduniformly adhered to the policy of deeming itself bound by the customary commitmentof the parties to regard as final and binding the Regional Director's determinationswith respect to questions arising out of the conduct of an election held pursuant to an"Agreement for Consent Election."The Board therefore has refused to consider themerits of objections to rulings of its Regional Directors on matters relating to consentelections (except when pertinent to the issues presented in an unfair labor practiceproceeding, in which event the Board will disturb the Regional Director's rulings onlyif it clearly appears that they are arbitrary or capricious). SIDRAN SPORTSWEAR279requested that the Respondent have an observer present.The Regional Directorstated also that, in the absence of an observer, he would retain the ballots fora period of 30 days in order that the Respondent might examine them withinthat timeIt does not appear that the Respondent made such examination, nordid he have an observer present at the counting.Accordingly, the revised tallyof ballots, issued on December 19, does not bear the signature of an observerfor the Respondent. It shows that of the 5 ballots counted, 3 were cast for theUnion and 2 against it, which made the final vote 36 to 32 in favor of representa-tion by the Union.A copy of the revised tally of ballots was mailed to theRespondent by the Regional Director on December 19.8On December 30, 1946, the Regional Director issued a "Consent Determinationof Representatives," and served copies upon the Respondent and the Union.Hefound that the Union, having received a majority of the ballots cast, was theexclusive bargaining representative of the employees within the appropriate unitset forth in the consent election agreement.On January 2, 1947, the Union wrote to the Respondent, pointing out that ithad received the Regional Director's determination of representatives, and ask-ing for a bargaining conference.On January 4, the Respondent's attorneyreplied, asserting that there had been no determination because of its appeal tothe Board, which had not been acted upon, and saying that the request of theUnion was "premature." Subsequent to the Board's letter to the Respondentacting upon his appeal, the Union again asked for a conference.The Respond-ent's reply was delayed because of his absence from the State, but on Febru-ary 17,1947, lie responded, saying that the Board "was in error" in not consideringthe appeal and in not declaring the election void or deciding that the Union hadlost it, and refusing to bargain because the matter had not "yet been deter-mined" nor had there been "a valid election."B. The refusal to bargain collectively1.The appropriate unitIn accordance with the terms of the consent election agreement and the posi-tion of the parties, I find that all production workers, including operators,finishers, pressers, markers, inspectors, bundlers, and special machine operators,of the Respondent employed at his Brownwood, Texas, plant, exclusive of officeworkers, clericals, shipping clerks, porters, and supervisory employees withauthority to hire or discharge or effectively to recommend such action,constitutea unit appropriate for the purposes of collective bargaining within themeaningof Section 9 (b) of the Act.2.Representation by the Union of a majority in the appropriate unitPrefatory to an examination of the positions of the parties on the challengedballots and the rulings of the Regional Director, certain pertinent portions of theconsent election agreement and a Board Decision in an analogous matter willbe quoted:1.SECRET BALLOT- . .. Said election shall be held in accordancewith the National Labor Relations Act, the Board's Rules and Regulations,and the customary procedures and policies of the Board, provided that thedetermination of the Regional Director shall be final and binding upon anyI It is this letter from the Regional Director to the Respondent which is referred to infootnote 5. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestion, including questions as to the eligibility of voters, raised by anyparty hereto relating in any manner to theelection.2.ELIGIBLE VOTERS-The eligible voters shall be thoseemployeesincluded within the Unit described below, who appear on theEmployer'spay roll for the period indicated below, including employees who did notwork duringsaid pay-roll periodbecausetheywere 111 or on vacation ortemporarily laid off . . .Like the first quoted paragraph, the Board'sRules andRegulations then ineffect provided that ". . . the rulings and the determinations by the RegionalDirector of the results . . . [of the consent election] shallbe final." °InMatter of Capitol Greyhound Lines etal.,10 the Board was confronted witha problem not unlike that here, and it decided that it would not disturb aRegional Director's determinations in the absence of a showing that they werearbitrary or capricious.The Board's language, which received judicial approval,is quoted in the footnote.11Thus, the question here is whether the RegionalDirector acted arbitrarily or capriciously in ruling upon the challenges andobjections, and the Respondent concedes that the burden is upon him to establishthe fact.The challenged ballots fall into two categories, those made by the Respondentand those made by the Union.With respect to the former, the Respondentchallenged the ballots of six persons, later withdrawing one challenge.Thatperson's ballot was counted, and of the remaining five, only one challenge wassustained by the Regional Director.The four challenges which were overruledinvolved employees found by the Regional Director to have been ill or tempo-rarily laid off during the pay-roll period set forth in the consent election agree-ment to determine eligibility.That agreement, as above quoted, specifically provided that employees who didnot work during the particular pay-roll period because they were "ill or on vaca-tion or temporarily laid off" should be eligible to vote.While the Respondentat the hearing did not agree with the Regional Director's findings that the fouremployees actually had been ill or temporarily laid off, he offered no evidenceto contradict the findings.Moreover, he did not dispute the Regional Director'sfindings that all of these employees worked prior and subsequent to that pay-rollperiod and that three of them were working on the day of the election.The Respondent does not contend that the Regional Director's rulings wereinconsistent with the language of the consent election agreement. Instead, his°N. L. R. B. Rules and Regulations, Series 4, Section 203 48, effective September 11, 1946.Subsequent Rules and Regulations, Series 5, Section 203 54, effective August 22, 1947,contain a like provision.10 49 N. L. R. B. 1561149 N. L. R. B. 156-9, aff'd N.L. R. B. v. Capitol Greyhound Lines,140 F. (2d) 754,758 (C C A 6), cert den. 322 U. S. 763:The factual question of majority is bottomed upon a consent agreement whichexpressly provided that a determination of the Regional Director as to questionsarising out of the conduct of the election, including questions arising out of eligibilityof voters, shall be final and binding on the parties. . .Upon these facts, we find that the Regional Director's ruling was neither arbitrarynor capriciousIn the absence of such conduct, we feel ourselves bound by the termsof the agreement providing for the finality and binding effect of the Regional Director'sdetermination to the same extent as a court is bound by an agreement to abide by anarbitrator's award[authority cited)To hold otherwise would permit an employerdeliberately to ignore binding commitments embodied in a consent agreement ; wouldopen the door to subterfuges for hampering and delaying a final determination of abargaining representative ; and would tend to defeat, rather than to effectuate, thepolicies of the Act. SIDRAN SPORTSWEAR281position is that at the time the agreement was executed in the office of hiscounsel, there was an oral agreement among the Respondent, the Union, and theagent of the Regional Director to the effect that only employees who actuallyworked during the particular pay-roll period would be eligible to vote and thatemployees would be ineligible if they had not worked then because of having beenillor temporarily laid off.12The Respondent's assertionis unconvincing. Itamounts to a contentionthatan oral understandingwas reached, modifying thestandard practice of the Board, but that no steps were taken to alter the languageof the written agreement so that it would conform to the alleged modification,and that the Regional Director was arbitrary or capricious in following thewritten terms.The weakness of the Respondent's contention is apparent on itsface.It is even weaker when one considers that after the execution of thewritten agreement, the Regional Director furnished to the Respondent a noticeof the election which contained the following language : "Employees describedunder VOTING UNIT in this Notice of Election who did not work during thedesignated pay-roll period because they were ill or on vacation or temporarilylaid off . . . shall be eligible to vote."The Respondent acknowledged receipt ofthis notice and posted it in the plant for the attention of the employees, butdid not point out to the Regional Director the variance from the alleged oralagreement. Instead, the Respondent waited until the election to raise the point.Under these circumstances, there is no evidence that the Regional Director wasarbitrary or capricious.His rulingswere consistent with the written agreementof the parties and were wholly reasonableand proper.Moreover, since theoriginaltally of ballots showed the voteas 33to 30 in favor of the Union, andthe revised tally, made after the counting of the 5 challenged ballots, increasedthe figures to 36 to 32, it is apparent that the outcome of the election would nothave been different if the Regional Director had sustained all challenges by theRespondent.Therefore, the principal issue is with respect to the ballots of thepersons who were challenged by the Union, and that issue is discussed immedi-ately below.At the conference in the office of the Respondent's counsel when the consentelection agreement was executed, there was considerable discussion about whethera particular category of six employees should be included within the appropriateunit.The Respondent argued that the employees were non-supervisory, whilethe Union maintained the contrary, and agreement was not reached.The categorywas neither specifically included in nor excluded from the unit, and it was de-cided to leave the matter open for challenges by the Union at the polls and sub-sequent rulings by the Regional Director.Accordingly, the six employees werechallenged by the Union.The Regional Director found that these employees were classified by the Re-spondent as "Bundle Girls" (not to be confused with "bundlers," a category ofemployees who were specifically included within the unit), by the Union as"Floorladies," and by themselves as "Supervisors."He found furtherinter aliathat they are the "extra eyes" of the plant's superintendent, that various em-ployees work under their direction, that the "Bundle Girls" take the unfinishedgarmentsto the girls who operate sewing machines, see that the cloth progressesfrom one operation to another and that the operations are performed properly,report deficient work to the superintendent, instinct and train new employees,collect the employees' work sheets each day and turn them in to the pay-rollclerk, attend training programs, and are paid at a higher hourly rate than the12The Respondent offered no evidence to support his contention.Indeed, the admis-sibility of such evidence, had it beenoffered, isopen toserious question. X82DECISIONS OF NATIONAL LABOR RELATIONS BOARDsewing machine operators and receive bonuses based upon the quantity of workproduced by the employees who work under their direction.Finally, the Re-gional Director found that these six employees did not have authority to hire, pro-mote, transfer,lay off or discharge employees,but that they reported"all mattersof this nature" to the superintendent,that their status was supervisory and thatthey were"more closely associated with, and are a part of,management."To establish that these findings were arbitrary or capricious,the Respondentcalled as a witness,Leo Miller,the superintendent.Miller's testimony need notbe detailed.The most that can be said for it is that Miller cast doubt upon theaccuracy of the Regional Director's findings in some instances and confirmedother findings, but that his testimony falls short of establishing evena prima faciecase that the Regional Director was arbitrary or capricious.According to Miller,there is a"Bundle Girl"for each line of sewing machine operators,and herhourly rate of pay at the time of the election exceeded that of the operators by50 percent.He testified also that he could not recall whether he had referred tothe "Bundle Girls" as"supervisors,"but that other employees may have doneso.In some instances Miller's testimony is weak indeed.Thus,lie testifiedthat he demonstrates to each of the "Bundle Girls" how the sewing operations.on new products should be performed and that they learn to perform the opera-tions themselves.But, accordingtoMiller,the practical experience of per-forming the operations is not acquired for the purpose of telling the individualoperators who work under their direction how to perform the operations;instead,it is for the purpose of being able to recognize whether an operation has beenperformed correctly and reporting to Miller when any employee has failed to meetthe standard.Thereupon, Miller testified,he himself discusses the faulty oper-ation with the employee.In this respect,the work of the "Bundle Girls" wouldappear to overlap that of the inspectors,who examine each garment after it haspassed from one end of a line to the other end.Moreover,according to Miller,the "Bundle Girls" do not supervise the operators,although they are paid abonus which is based upon the quantity of work produced by the operatorsThebonus, Miller said in substance,is simply an incentive to do such minor tasksas to pick up the cloth when one operator has finished her operation and to handit to the next operator in the line.Notwithstanding this incentive to the"BundleGirls" to see that garments are produced in quantity, Miller testified that he doesnot rely upon them to inform him when an operator is loafing,but that herelies upon control sheets which he examines at the end of each day.The Respondent did not call as a witness any of the"Bundle Girls"or sewingmachine operators to testify whether the functions of the former includedsupervision over the latter.He relies upon the testimony of SuperintendentMiller, and in doing so he fails to sustain his burden of proof.Miller's testi-mony does not createa prima faciebasis for concluding that the Regional Direc-tor was arbitrary or capricious.We are not concerned here with whether thejudgment of the Trial Examiner,the Board,or an appropriate court would coin-cide with that of the Regional Director.We are concerned instead with whetherthe Regional Director acted without "any course of reasoning and exercise ofjudgment"and in disregard of patent facts'It will be recalled that the representatives of the Respondent and the Unionadvanced different views respecting the "Bundle Girls" at the time that theconsent election agreement was executed.There is no indication,however,that the representatives were insincere or unreasonable in advancing such views.13 6 C. J. S. Arbitrary,p. 145. SIDRAN SPORTSWEAR283Where, as here, a controversyexistedrespecting the "Bundle Girls," and reasona-ble mendiffered, it canot be said that the decision of the person to whom theyentrusted their controversy was arbitrary.So long asreasonable men differon anissue, the decision may not be stamped as arbitrary or capricious.The Regional Director's report, on its face, is a reasoned document which con-tains the facts found by him. Those facts reasonably support his conclusions.Under the circumstances here, and following the rule announced by the Boardin theCapitol Greyhoundcase above quoted, the Regional Director's findingsmay not be disturbed.Therefore, I find that on December 30, 1946, the date of the Consent Deter-mination of Representatives, and at all times thereafter, the Union was theduly designated representative of a majority of the employees in the appropriateunit and, pursuant to Section 9 (a) of the Act, was the exclusive representativqof allthe employees in such unit for thepurposesof collectivebargaining Inrespect to rates of pay, wages, hours of employment, and other conditions ofemployment.3.The refusal to bargainIt is admitted that the Respondent refused to bargain with the Union.Hisdefense has been considered and found to be without merit. I find, therefore,that on January 4, 1947, the date of the Respondent's first refusal to meet withthe Union after issuance of the Consent Determination of Representatives, andat all times thereafter, the Respondent refused to bargain collectively with theUnion as the exclusive representative of his employees in an appropriate unit,and that the Respondent has thereby interfered with, restrained, and coercediand is interfering with, restraining, and coercing his employees in the exerciseof the rights guaranteed in Section 7 of the Act.C. Interference, restraint,and coercionAs set forth above, on the day before the election, the Respondent addressedthe employees and advocated that they vote against representation by theUnion.While many of the Respondent's remarks, if considered alone, wouldnot constitute violations of the Act because of Section 8 (c) thereof," it isnevertheless clear that portions of the speech are outside the immunizinglanguage of that Section.Although the Respondent spoke of his willingness to"abide by" the "election returns," to bargain collectively with the Union if theemployees designated it, and said that they need not fear discrimination at hishands because of union activities, there is within the address an unquestionablethreat that the plant would be closed if the Union were designated.There art-three separate references to a possible closing of the plant and its leaseto another employer.These references, coupled with the statement that "theincentive" to continue operations would "be gone" if "this were a Union shop" andthat if the employees voted for the Union they would "injure" the businessand themselves, constitute violations of the Act.1STherefore, I find that bymaking saidaddress the Respondent interfered with, restrained, and coerced,and is interfering with, restraining, and coercing his employees in the exerciseof the rights guaranteed in Section 7 of the Act.Section 8 (c) reads as follows :The expressing of any views,argument, or opinion, or the dissemination thereo;,whether in written, printed, graphic, or visual form, shall not constitute or be evidenceof an unfair labor practice under any of the provisions of this Act, if such expressioncontains no threat of reprisal or force or promise of benefit.1oMatter of Morrison Turning Co., Inc., 77N. L. R. B. 670. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair laborpractices, I shall recommend that he cease and desist therefrom and that he takecertain affirmative action designed to effectuate the policies of the Act. Ithaving been found that the Union represented a majority of the employees inthe appropriate unit and that the Respondent refused to bargain collectivelywith it, it will be recommended that the Respondent, upon request, bargaincollectively with the Union.Upon the basis of the above findings of fact and upon the entirerecord inthe case, I make the following:CONCLUSIONS OF LAW1. International Ladies Garment Workers Union, AFL, is a labor organiza-tion within themeaningof Section 2 (5) of the Act.2.All production workers, including operators, finishers,pressers,markers,inspectors, bundlers, and special machine operators, of the Respondent em-ployed at his Brownwood, Texas, plant, exclusive of office workers, clericals,shipping clerks, porters, and supervisory employees with authority to hire ordischarge or effectively to recommend such action, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9 (b)of the Act.3. International Ladies Garment Workers Union, AFL, on December 30, 1946,was, and at all times thereafter has been, the exclusive representative of all theemployees in such unit for the purposes of collective bargaining within themeaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with International Ladies GarmentWorkers Union, AFL, as the exclusive representative of hisemployees in theappropriate unit, the Respondent has engaged in andisengagingin unfairlabor practices within the meaning of Section 8 (5) of the original Act andSection 8 (a) (5) of the Act as amended.5.By interfering with, restraining, and coercing his employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (1)of the original Act and Section 8 (a) (1) of the Act as amended.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, Ihereby recommend that the Respondent, Joseph Sidran, doing business under thetrade name and style of Sidran Sportswear, his officers, agents, successors, andassigns,shall: SIDRAN SPORTSWEAR2851.Cease anddesist from :(a)Refusing to bargaincollectivelywith InternationalLadies GarmentWorkers Union, AFL, as the exclusive representative of all theproductionworkers, including operators,finishers,pressers,markers,inspectors,bundlers,and special machine operatorsof theRespondentemployedat his Brownwood,Texas, plant,exclusive of office workers,clericals,shipping clerks, porters, andsupervisory employees with authority to hire ordischargeor effectively to rec-ommend such action ; and(b)Engaging in like or relatedacts or conduct interfering with, restraining,or coercinghis employees in the exerciseof the rights toself-organization, toform labor organizations, or tojoin or assistInternational Ladies GarmentWorkers Union, AFL, or any otherlabor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in concertedactivi-ties for the purpose of collectivebargainingor other mutualaid orprotection,as guaranteedin Section7 of the Act.2.Take the following affirmative action, which I find will effectuate thepolicies of the Act :(a)Upon request, bargain collectively with International Ladies GarmentWorkers Union, AFL, as the exclusive representative of allthe productionworkers, including operators, finishers, pressers, markers, inspectors,bundlers,and special machine operators, of the Respondent employed at his Brownwood,Texas, plant, exclusive of office workers, clericals, shippingclerks, porters, andsupervisory employees with authority to hire ordischargeor effectivelyto recom-mend such action ;(b)Post at his plant in Brownwood, Texas, copies of the notice attachedhereto,marked "Appendix A." Copies of the notice, to be furnished by theRegional Director for the Sixteenth Region, shall, after being duly signed bythe Respondent's representative, be posted by the Respondent immediately uponreceipt thereof, and maintained by him for a period of at least sixty (60) con-secutive days thereafter in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, or covered by anyother material; and(c)File with the Regional Director for the Sixteenth Region within ten (10)days from the receipt of this Intermediate Report and Recommended Order, areport in writing setting forth in detail the manner and form in which theRespondent has complied with the foregoing recommendations.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report and Recommended Order, the Respondentnotifies said Regional Director in writing that he will comply with the foregoingrecommendations, the National Labor Relations Board issue an order requiringthe Respondent to take the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may, withintwenty (20) days from the date of service of the order transferring the case tothe Board, pursuant to Section 203.45 of said Rules and Regulations, file with theBoard, Rochambeau Building, Washington 25, D. C., an original and six copiesof a statement in writing setting forth such exceptions to the IntermediateReport or to any other part of the record or proceeding (including rulings uponallmotions or objections) as he relies upon, together with the original and sixcopies of a brief in support thereof ; and any party may, within the same period, 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDfile an original and six copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty filing the same shall serve a copy thereof upon each of the other parties.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.85. As further provided in saidSection 203.46, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusionsand order, and all objections and exceptions thereto shall be deemed waived forall purposes.A. BRUCE HUNT,Trial Examiner.Dated August 5, 1948.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT interfere with, restrain, or coerce our employees in the exer-cise of their right to self-organization, to form labor organizations, to joinor assist INTERNATIONAL LADIES GARMENT WORKERS UNION, AFL, or any otherlabor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection.All our employees arefree to become or remain members of the above-named union or any otherlabor organization.WE WILL BARGAIN collectively, upon request, with the above-named unionas the exclusive representative of all the employees in the bargaining unitdescribed below with respect to wages, rates of pay, hours of employment,or other conditions of employment, and, if an understanding is reached,embody such understanding in a signed agreement.The bargaining unit is:All production workers, including operators, finishers, pressers, markers,inspectors, bundlers, and special machine operators, employed at the Brownwood plant exclusive of office workers, clericals, shipping clerks, porters, andsupervisory employees with authority to hire or discharge or effectively torecommend such action.Dated----------------------JOSEPH SIDRAN, DOING BUSINESSUNDER THE TRADE NAME ANDSTYLE OF SIDRAN SPORTSWEAR,Employer.By-----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.